Citation Nr: 1412172	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-26 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for asbestos related pleural disease.

4.  Entitlement to service connection for COPD.

5.  Entitlement to service connection for left knee arthritis.

6.  Entitlement to service connection for right knee arthritis.

7.  Entitlement to service connection for left shoulder arthritis.

8.  Entitlement to service connection for right shoulder arthritis.

9.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to May 1972.  These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Additional evidence was received after certification of the appeal to the Board. As to the claims being granted, remand for initial RO review of this evidence is not required.  As to the private physician letter, remand is not required because the Veteran's representative waived initial RO review of this evidence in the August 2013 informal hearing presentation.  Moreover, the VA treatment records are not pertinent to the claim being denied, because they do not relate to the etiology of the Veteran's COPD, as discussed below.  Remand for initial review of this evidence is thus not required.  See 38 C.F.R. § 20.1304(c) (2013).
  
The issues of entitlement to an initial rating higher than 30 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether left knee arthritis is related to service.

2.  The preponderance of the evidence indicates that right knee arthritis is related to service.

3.  The evidence is at least evenly balanced as to whether left shoulder arthritis is related to service.

4.  The evidence is at least evenly balanced as to whether right shoulder arthritis is related to service.

5.  In an unappealed September 2005 rating decision, the RO denied the Veteran's claims for entitlement to service connection for asbestosis and COPD.  The Veteran did not submit new and material evidence within the one year appeal period.

6.  Evidence received since the September 2005 decision relates to the bases for the prior denials. 

7.  The evidence is at least evenly balanced as to whether asbestos related pleural disease is related to asbestos exposure in service.

8.  COPD did not manifest in service or for many years thereafter and is unrelated to service.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, left knee arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Right knee arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  With reasonable doubt resolved in favor of the Veteran, left shoulder arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

4.  With reasonable doubt resolved in favor of the Veteran, right shoulder arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

5.  The September 2005 decision that denied the claims for entitlement to service connection for asbestosis and COPD are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

6.  Evidence received since the September 2005 decision is new and material and the claims for entitlement to service connection for asbestosis and COPD are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

7.  With reasonable doubt resolved in favor of the Veteran, asbestos related pleural disease was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

8.  COPD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As to the claims for service connection and applications to reopen being granted, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  As to the claim for entitlement to service connection for COPD, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in the September 2011 statement of the case (SOC).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim for entitlement to service connection for COPD, to include service treatment and personnel records, and private and VA treatment records.  VA also provided an examination as to this claim in November 2010.  As shown below, the examination was adequate because it was based upon a review of the claims file and provided adequate supporting explanations for conclusions reached.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The records relating to the Social Security Administration's (SSA's) disability determination were obtained after SSA initially indicated that they had been destroyed.

The Board will therefore proceed to the merits of the claims being decided herein.

Applications to Reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  A claim will be reconsidered, however, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c)(1). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In September 2005, the RO denied the Veteran's claims for entitlement to service connection for asbestosis and COPD.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Additionally, no additional service department records have been associated with the claims file. Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's denial was based in part on a lack of nexus between any current disability and service.  Evidence received since the September 2005 denial includes nexus opinions as discussed below.   As this new evidence bears directly on the issue of nexus which was an element of the claims previously found lacking, reopening of the claims for entitlement to service connection for asbestosis and COPD is warranted.

As to entitlement to service connection for COPD, the Board notes that, although the RO denied the application to reopen in the September 2008 rating decision, it appears to have considered and denied the claim on the merits in the September 2011 SOC, in which it characterized the issue as entitlement to service connection for COPD and addressed the merits of the claim.  Consequently, there is no prejudice from the Board's also addressing the merits of the claim.  Cf. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (Board must consider possible prejudice from reaching merits of underlying claim where RO denied application to reopen).  As to the claim for asbestosis, as it is granted herein, there is no prejudice to the Veteran.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Asbestosis and COPD

The Veteran claims that he has asbestos related disease and COPD due to asbestos exposure in service.  He claims that he was exposed to asbestos as an aircraft mechanic when he changed brake shoes on aircraft and when he removed asbestos from a barracks at an air force base.  The Veteran's service personnel records demonstrate that he worked as an aircraft mechanic and aircraft maintenance specialist.  The Veteran's testimony is thus credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  Moreover, brake linings are specifically mentioned in VA's Adjudication Manual Rewrite as a possible source of asbestos exposure.  See M21-MR, IV.ii.2.C.9.f.  With reasonable doubt resolved in favor of the Veteran on this point, the Board finds he was exposed to asbestos.  See 38 C.F.R. § 3.102. Thus the issues for resolution are the existence of a current disability and any relationship to service. 

In a July 2007 letter, a private physician provided a diagnosis of asbestos related pleural disease and related it to the Veteran's in-service asbestos exposure, based on medical examination results including X-rays and pulmonary function tests, the nature of his asbestos exposure, and the latency of the diagnosis.  He thus provided a thorough explanation based upon knowledge of an accurate medical history.  The November 2010 VA examiner found that the Veteran did not have asbestosis, based on X-ray findings.  The Board has determined that each finding is entitled to significant probative weight.  The evidence is thus approximately evenly balanced as to whether the Veteran has asbestos related pleural disease that is related to in-service asbestos exposure.  Resolving the benefit of the doubt in favor of the Veteran, entitlement to service connection for asbestos related pleural disease is warranted.

The evidence does not reflect, and the Veteran does not contend, that there were complaints, symptoms, treatment, or diagnoses relating to COPD in service or for many years thereafter.  On the April 1972 VA separation examination, the lungs and chest were normal, and the Veteran indicated in the contemporaneous report of medical history that he did not have and had never had shortness of breath, pain or pressure in the chest, or chronic cough.  The June 1973 VA examination also indicated that the chest, heart, and lungs were normal.  Thus COPD did manifest in service.  But as noted above in-service asbestos exposure is conceded.  

COPD, however, was diagnosed many years after service, which weighs against a finding of service connection.  There are two medical opinions of record.  First, in a May 2010 opinion, a private physician stated that COPD was related to asbestos exposure.  That document does not demonstrate that a chest X-ray was conducted or that relevant medical records (including other chest X-rays of file) were reviewed.  A November 2010 VA examiner concluded that the Veteran's COPD was not due to asbestos exposure, but, rather, was most likely due to his past tobacco smoking history.  Neither opinion provided an incredibly detailed explanation, but it appears that the VA examiner reviewed the medical evidence of record; additionally, the private examiner did not address the Veteran's smoking history.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The Board thus accords more weight to the VA examiner.  

Further, to the extent that the Veteran is competent to opine on this complex medical question consisting of knowledge of how exposure to certain chemicals affects the development of disease processes in the lungs, the specific opinion of the trained medical professional who conducted the November 2010 VA respiratory examination is of greater probative weight than the Veteran's more general lay assertions.

As the preponderance of the evidence thus reflects that COPD is not related to service, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Knees and Shoulders

The Veteran contends that his bilateral knee and shoulder disabilities are related to in-service aircraft crash landings.  The Veteran's personnel records reflect that he was an aircraft mechanic and assistant crew chief in Vietnam.  His testimony is credible and consistent with the circumstances of his service and the Board therefore finds that those events occurred.  As the Veteran has been diagnosed with arthritis of the shoulders and knees, the dispositive issue as to these claims is whether there is a relationship between these current disabilities and service.

There are multiple medical opinions on this question.  In a May 2010 letter, a private physician opined that the bilateral knee and shoulder disabilities were related to the in-service injuries described by the Veteran.  The March 2011 VA examiner opined that the left knee and bilateral shoulder disabilities were not related to service, specifically, because of the interval between service and diagnosis and the fact that there was a 30% incidence of osteoarthritis by age 50.  In a February 2012 letter, the private physician explained why he believed that the VA examination reasoning was incorrect, based on the Veteran's medical history.  

As to the right knee, there is only a positive opinion of record.  Service connection is thus warranted because the preponderance of the evidence demonstrates a relationship to service. As to the left knee and bilateral shoulder disabilities, because both the VA examiner and the private examiner explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinions are each entitled to probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The evidence is thus approximately evenly balanced on the dispositive nexus issue as to these claims.  VA law and regulations require that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for bilateral knee and shoulder arthritis is therefore warranted.


ORDER

The application to reopen a claim for entitlement to service connection for asbestosis is granted.

The application to reopen a claim for entitlement to service connection for COPD is granted.

Entitlement to service connection for asbestos related pleural disease is granted.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for left knee arthritis is granted.

Entitlement to service connection for right knee arthritis is granted.

Entitlement to service connection for left shoulder arthritis is granted.

Entitlement to service connection for right shoulder arthritis is granted.
REMAND

The Veteran was granted entitlement to service connection for PTSD in February 2010 and assigned a 30 percent rating, which he timely appealed.   That rating was based on a January 2010 VA examination.  In the August 2013 informal hearing presentation, the Veteran's representative requested that the Board remand the claim for a higher initial rating for a new examination that reflects the current severity of the Veteran's PTSD.  Given that the most recent psychiatric examination is more than four years old, the Board will grant the request.

As the issue of entitlement to a TDIU will be impacted by the above grants of entitlement to service connection and may be impacted by the readjudication of the claim for a higher initial rating for PTSD, this matter must be remanded as well.

Accordingly, the claim for a higher initial rating for PTSD and the issue of entitlement to a TDIU are REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination as to the severity of his PTSD.  The paper and electronic claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner should render findings in accordance with the current applicable examination worksheet or questionnaire applicable to PTSD.

2.  After the above development has been completed, readjudicate the claim for entitlement to a higher initial rating for PTSD and the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


